396 N.W.2d 284 (1986)
224 Neb. 159
Roy A. JOHNSON, Appellant,
v.
Sheila K. JOHNSON, Appellee.
No. 85-947.
Supreme Court of Nebraska.
November 21, 1986.
Emily R. Scherr of Law Offices of Robert C. Guinan, Omaha, for appellant.
*285 William G. Line of Kerrigan, Line & Martin, Fremont, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
HASTINGS, Justice.
Petitioner has appealed from the judgment of the district court in a marriage dissolution case which awarded custody of the parties' minor child to the respondent.
The record before this court consists only of the transcript. It is impossible for us to review errors which require a consideration of the evidence, in the absence of a bill of exceptions. Taylor v. Wallesen, 222 Neb. 411, 384 N.W.2d 270 (1986).
The pleadings support the action of the trial court and disclose no abuse of discretion. Accordingly, the judgment of the district court is affirmed.
AFFIRMED.